DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/24/2021 has been entered. Claims 1-23 are pending in the application. The 112 rejections previously set forth are withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive, or are addressed with the revised rejections below. The amended limitation of slots for lifting the pool skimmer unit are addressed in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (U.S. Patent No. 9776888) in view of Potucek (U.S. P.G. Pub 2017/0209339), in view of Liu (WO2019006802), in view of  Maiwandi (U.S. Patent No. 5551191). 
Applicant’s claims are directed towards an apparatus and a method.
Regarding claim 1, Kurani discloses in a first embodiment pool skimmer unit (see Col 1 Lines 44-54); a body housing with a top cover comprising a controller unit (see Figure 2, Col 9 Lines 45-50), a communication unit in communication with the controller unit (see Col 1 Lines 46-49).
Kurani does not disclose in a first embodiment, a sensor fairing disposed below the body housing, wherein the sensor fairing is configured to allow pool water inside the sensor fairing; at least one sensor disposed inside the sensor fairing, the at least one sensor connected to the controller unit, the at least one sensor configured to contact the pool water
Potucek also relates a pool monitoring system and discloses sensors located remotely from the controller unit. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the first embodiment disclosed by Kurani with the second embodiment disclosed by Kurani, because, according to Potucek sensors dedicated to specific pool equipment (e.g., pressure sensors, flow sensors or temp sensors in the heater used to manage pump speed, control valve positions, etc.) could share data with the controller to manage other pool equipment (e.g., to optimize performance), rather than requiring dedicated sensors for each device (see paragraph [0010]).
Liu discloses a swimming pool water quality detector ([0002]), a sensor fairing disposed below the body housing (Figure 1 and [0031-0032]), wherein the sensor fairing is configured to allow pool water inside the sensor fairing ([0032]); at least one water-based sensor disposed inside the sensor fairing, the at least one sensor extending away from the body housing ([0031-0032]) and connected to the controller unit ([0008]), the at least one sensor configured to contact the pool water ([0033]).
One of ordinary skill in the art, before the filing date of the invention would have been motivated to incorporate the detection cavity / fairing of Liu into the skimmer unit of Kurani in order to prevent damage and guarantee the safety and stability of the sensor probes (Liu [0016]).
Applicant amended to require the body hosing comprising a top cover and a bottom cover, the controller unit disposed between the top cover and the bottom cover, wherein the body housing comprises lifting slots for lifting the skimmer unit, the sensor fairing is coupled to the bottom cover of the body housing, the sensor connected to the controller through an annulus in the bottom cover of the housing, and secured and sealed to the body housing through the annulus. 
Liu teaches a top cover (cover 30), a bottom cover (base 20), the controller unit disposed between the top cover and the bottom cover (control circuit board 31 mounted on the inside of cover 30 disposed in receiving cavity 12 [0035]), the sensor connected to the controller through an annulus in the bottom cover of the housing, and secured and sealed to the body housing through the annulus, the 
Maiwandi relates a pool skimmer lid and discloses a lid including at least one manually operated U shaped latch integral to the lid (Col 2 Lines 52-59), in the preferred embodiment the lid includes two latches positioned opposite each other on the lid, and two corresponding finger openings (slots)  for accessing and releasing the latches without tools and lifting the lid (col 2 lines 15-20), unlatching and removal of the lid is facilitated by openings 32, slots (see Figure 1, col 3 lines 10-15) where the latch is released to allow for lifting the lid (col 4 lines 38-41), with the lid lowered into the collar (Col 3, lines 2-5). One of ordinary skill in the art would be motivated to incorporate the latching skimmer lid with finger openings to lift the lid of Maiwandi into the skimmer unit of the above combination in order to provide a skimmer unit that can be safely latched in position and is easy to remove (col 3 lines 33-44).

    PNG
    media_image1.png
    529
    738
    media_image1.png
    Greyscale

The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below. Additional disclosures included. 
Regarding claim 2, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi does not disclose an indicator light. Kurani discloses in a third embodiment an integrated LED-lighted ring (see Col 2 Lines 40-42). One skilled in the art at the time the invention was filed, would have been motivated to incorporate the light in order to provide both a customer-directed alert and entertainment or ornamental feature (see Col 2 Lines 40-42).
Regarding claim 3, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi further discloses at least one sensor detects pH (Kurani Col 1 Line 51).
Regarding claim 4, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi further discloses at least one sensor detects ORP (see Kurani Col 1 Line 52).  
Regarding claim 5, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi further discloses at least one sensor detects temperature (see Kurani Col 1 line 51/52).  
Regarding claim 6, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi does not disclose at least one sensor detects water level. In a fourth embodiment, Kurani discloses a depth sensor (see Kurani Col 9 Line 60). One skilled in the art at the time the invention was filed, would have been motivated to incorporate the combined depth sensor because, according to Potucek, the input can trigger an automatic water fill routine or draining routine to adjust the water level based on any set level in the system (see [0235]).
Regarding claim 7, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi further discloses at least one sensor detects water movement (see Kurani Col 1 Line 53).  
Regarding claim 8, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi does not disclose the communication unit uses Bluetooth. In fifth embodiment Kurani further discloses the communication unit uses Bluetooth (see Kurani Col 2 Line 12). One skilled in the art at the time the invention was filed, would have been motivated to incorporate Bluetooth in order to provide wireless communication (see Kurani Col 2 Lines 8-18)..
Regarding claim 9, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi further discloses the communication unit uses Wi-Fi (see Kurani Col 2 Line 12, Liu [0035]).
Regarding claim 10, the taught embodiment of the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi does not disclose a rechargeable power unit. In a seventh embodiment Kurani further discloses a rechargeable battery.  One skilled in the art at the time the invention was filed, would have been motivated to incorporate the rechargeable unit of this embodiment into the modified embodiment so that the system components can be powered from electricity from the battery which can be recharged by the solar cell during the day (see Kurani Col 11 Lines 40-42).
Regarding claim 11, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi does not disclose the rechargeable power unit is connected to a solar panel. In a seventh embodiment Kurani further discloses a battery which can be recharged by the solar cell (see Kurani Col 11 Lines 40-42). One skilled in the art at the time the invention was filed, would have been motivated to incorporate the solar panel in order to recharge the battery during the day (see Kurani Col 11 Lines 40-42). 
Regarding claim 12, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi further discloses at least one sensor detects chlorine levels (see Kurani Col 1 Line 52).
Regarding claim 13, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi does not disclose at least one sensor detects salt concentration. A seventh embodiment of Kurani discloses a salinity sensor (see Kurani Col 9 Lines 59-60). One skilled in the art at the time the invention was filed, would have been motivated to incorporate the salinity sensor because, according to Kurani saltwater pools must be monitored in order to maintain proper water chemistry. Low chlorine levels can be caused by insufficient salt, higher-than-normal chlorine demand, low stabilizer, sun exposure, or mechanical issues with the generator. Salt count can be lowered due to splash-out, backwashing, and dilution via rainwater (see Kurani Col 5 Lines 42-48).
Regarding claim 14, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi discloses the skimmer unit of claim 1, and further discloses wherein the sensor fairing comprises a plurality of vent holes for the pool water to flow into the sensor fairing (Figure 1, [0036]).
Regarding claim 16, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi does not disclose the communication unit communicates with a third-party cloud-based analytics system. In a ninth embodiment, Kurani further discloses the device sends water data to a network, such as an analytics cloud (see Col 4 Lines 15-16) and can include remote proprietary algorithms (see Col 1 Lines 59-60). One skilled in the art at the time the invention was filed, would have been motivated to incorporate the cloud based analytics in order to provide a historical record of the water metrics and an analysis of the chemicals used by the system (see Col 4 Lines 30-32).
Regarding claim 17, the combination above discloses the pool skimmer unit according to claim 1 in the rejection discussed above. Kurani teaches a skimmer with a removable lid (Kurani see Col 9 Lined 43-50) covering an access area (Kurani see Col 3 Lines 22-23), however does not disclose a recess for coupling with adaptor collars. 
Maiwandi relates a pool skimmer lid and discloses a lid including at least one manually operated U shaped latch integral to the lid (Col 2 Lines 52-59), with the lid lowered into the collar (Col 3, lines 2-5). One of ordinary skill in the art would be motivated to incorporate the latching skimmer lid adapted to a collar of Maiwandi into the skimmer lid the taught combination in order to secure the lid to prevent inadvertent removal by wave action, wind action or foot traffic, but which can be easily and conveniently removed for maintenance without tools (Col 1 Lines 40-44).
Regarding claim 18, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi does not disclose at least one of the sensors is tilt sensor. The instant specification recites an accelerometer or tilt sensor in paragraph [0034]. In a tenth embodiment Kurani further discloses an accelerometer (see Col 2 Line 1). One skilled in the art at the time the invention was filed, would have 
Applicant’s claim is directed to a method. 
Regarding claim 19, the combination of Kurani in view of Potucek in view of Liu, in view of Maiwandi discloses the pool skimmer of claim 1, including a network such as an analytics cloud (see claim 16 and Col 4 lines 14-16), however the combination above does not disclose a graphical user interface. In an additional embodiment Kurani further discloses a graphical user interface (see Col 10 Lines 27-28). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to incorporate the graphical user interface in order to provide information to a pool owner for maintenance (see Col 9 lines 34-35).  
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (U.S. Patent No. 9776888) in view of Potucek (U.S. P.G. Pub 2017/0209339), in view of Maiwandi (in view of  Maiwandi (U.S. Patent No. 5551191), in view of Liu (WO2019006802).
Regarding claim 21, the combination of Kurani in view of Potucek discloses water monitoring device and method (Title), that transmits and stores data and tracking information (see Col 4 Lines 16-17) and uses applications and databases to facilitate pool management, however the combination of Kurani in view of Potucek does not disclose using machine algorithms to generate predictions. The instant specification paragraph [0052] recites the function of the machine learning algorithms as using data to make predictions. In another embodiment Kurani discloses the use of mobile, web applications and cloud-based database and associated UX/UI to facilitate pool, water, or liquid management (see Col 4 Lines 24-34) and that may be used to predict necessary chemicals for future use (see Col 4 lines 24-34) One of ordinary skill in the art at the time of filing of the invention would have been motivated to 
Applicant amended to require the body housing comprises lifting slots for lifting the skimmer unit.
The combination above discloses the pool skimmer unit according to claim 1 in the rejection discussed above. Kurani teaches a skimmer with a removable lid (Kurani see Col 9 Lined 43-50) covering an access area (Kurani see Col 3 Lines 22-23). However the above combination is silent on the body housing comprises lifting slots for lifting the skimmer unit.
Maiwandi relates a pool skimmer lid and discloses a lid including at least one manually operated U shaped latch integral to the lid (Col 2 Lines 52-59), in the preferred embodiment the lid includes two latches positioned opposite each other on the lid, and two corresponding finger openings (slots)  for accessing and releasing the latches without tools and lifting the lid (col 2 lines 15-20), unlatching and removal of the lid is facilitated by openings 32, slots (see Figure 1, col 3 lines 10-15) where the latch is released to allow for lifting the lid (col 4 lines 38-41), with the lid lowered into the collar (Col 3, lines 2-5). One of ordinary skill in the art would be motivated to incorporate the latching skimmer lid with finger openings to lift the lid of Maiwandi into the skimmer unit of the above combination in order to provide a skimmer unit that can be safely latched in position and is easy to remove (col 3 lines 33-44).
Regarding claim 22, combined Kurani in view of Potucek, in view of Lui and Maiwandi further discloses at least one of pH, ORP, temperature, salt concentration, chlorine levels, water level, and water movement (Col 1 Lines 51-54 device can monitor: pH, air temperature, water temperature, free chlorine levels, oxidation reduction potential, alkalinity, oxygen demand, water movement and velocity, and electrical conductivity.).  
Regarding claim 23, combined Kurani in view of Potucek, in view of Lui and Maiwandi discloses a method of monitoring pool conditions including a skimmer and sensors as discussed above, comprising: 
Applicant amended to require the body housing comprises lifting slots for lifting the skimmer unit.
The combination above discloses the pool skimmer unit according to claim 1 in the rejection discussed above. Kurani teaches a skimmer with a removable lid (Kurani see Col 9 Lined 43-50) covering an access area (Kurani see Col 3 Lines 22-23). However the above combination is silent on the body housing comprises lifting slots for lifting the skimmer unit.
Maiwandi relates a pool skimmer lid and discloses a lid including at least one manually operated U shaped latch integral to the lid (Col 2 Lines 52-59), in the preferred embodiment the lid includes two latches positioned opposite each other on the lid, and two corresponding finger openings (slots)  for accessing and releasing the latches without tools and lifting the lid (col 2 lines 15-20), unlatching and removal of the lid is facilitated by openings 32, slots (see Figure 1, col 3 lines 10-15) where the latch is released to allow for lifting the lid (col 4 lines 38-41), with the lid lowered into the collar (Col 3, lines 2-5). One of ordinary skill in the art would be motivated to incorporate the latching skimmer lid with finger openings to lift the lid of Maiwandi into the skimmer unit of the above combination in order to provide a skimmer unit that can be safely latched in position and is easy to remove (col 3 lines 33-44).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kurani (U.S. Patent No. 9776888) in view of Potucek (U.S. P.G. Pub 2017/0209339), in view of Liu (WO2019006802), in view of Maiwandi (U.S. Patent No. 5551191), in further view of Zerangue (U.S. Patent No 5369623).
Applicant’s claim is directed towards an apparatus.
Regarding Claim 15, the combination of Kurani in view of Potucek in view of Liu in view of Maiwandi discloses the smart pool skimmer according to Claim 1 in the rejection discussed above. The the combination of Kurani in view of Potucek in view of Liu, discloses that transducers are used for a variety of sensing components for the smart pool skimmer (See Kurani; Column 1 line 61 to Column 2 line 7). The combination of Kurani in view of Potucek discloses that the transducers are connected via connectivity mechanisms such as radio frequency (RF See Kurani; Column 2 lines 8-18) or hard wired connections (See Kurani; Column 3 lines 1-8) when the smart pool skimmer is immersed in the swimming pool. The combination of Kurani in view of Potucek however, does not disclose that the smart pool skimmer further comprises an acoustic transducer.
Zeranque discloses a pool skimmer that can be immersed in swimming pools, that comprises acoustic transducers (See Abstract, Column 3 lines 1-25, Column 3 line 65 to Column 4 line 2, & Column 4 lines 34-51, & See Column 5 lines 39-50; sonar/acoustic transducers which can be used to detect presence of a foreign body in the swimming pool, temperature variations, and changes based on solute concentrations). This allows the acoustic signals to be sent through the water, and detected, while the pool skimmer immersed in the swimming pool. 
One skilled in the art at the time the invention was filed, would have been motivated to incorporate acoustic transducer(s) for a variety of the sensing applications as disclosed above in the cited sections, because according to the combination of Kurani and Potucek, the types of wireless connectivity used (radio frequencies), do not travel well through water (See Kurani Column 3 lines 2-3).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kurani (U.S. Patent No. 9776888) in view of Potucek (U.S. P.G. Pub 2017/0209339), in view of Liu (WO2019006802) in view of Maiwandi (US PG Pub 2017/0267547) in further view of Zerangue (U.S. Patent No 5369623).
Regarding Claim 20, the combination of Kurani in view of Potucek discloses the pool monitoring system of Claim 19, except the combination of Kurani, in view of Potucek, in view of Liu 
Zeranque discloses a pool monitoring system, that comprises acoustic transducers (See Abstract, Column 3 lines 1-25, Column 3 line 65 to Column 4 line 2, & Column 4 lines 34-51, & See Column 5 lines 39-50; sonar/acoustic transducers which can be used to detect presence of a foreign body in the swimming pool, temperature variations, and changes based on solute concentrations). This allows the acoustic signals to be sent through the water and detected, while the monitoring system is placed away from the pool or the pool skimmer immersed in the swimming pool (See Column 14 lines 15-22). 
One skilled in the art at the time the invention was filed, would have been motivated to incorporate remote acoustic transducer(s) from Zeranque, for a variety of the sensing applications as disclosed above in the cited sections of Kurani, because according to the combination of Kurani and Potucek and Liu, the types of wireless connectivity used (radio frequencies), do not travel well through water (See Kurani Column 3 lines 2-3).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777